DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.    Claims 1-6, 8, 9, 11-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timem et al US PGPUB 2016/0125884 A1 (“Timem”)
          Per Claim 1, Timem discloses a system for authenticating and identifying customers: 
               one or more processors (para. [0028]); 
               a memory communicably coupled to the one or more processors and storing: an interest module including instructions that when executed by the one or more 
              extract audio-of-interest from the received call (para. [0051]; a computing device (e.g., computing device 101 or system 200) may receive a voice sample from one or more sources (e.g., similar to how such a voice sample may be received in step 305 of the example method discussed above with respect to FIG. 3), where the voice sample is of a customer of an organization speaking one or more words and/or phrases, para. [0097]); and 
              a biometrics module including instructions that when executed by the one or more processors cause the one or more processors to: receive the audio-of-interest (fig. 2; para. [0062]; para. [0098]);
             retrieve one or more voiceprints associated with the customer (the computing device may determine the voice biometric confidence score by comparing the voice sample with one or more voiceprints (such as voiceprints stored in voiceprint library 210 of FIG. 2)…, para. [0052]); 
             based on the one or more voiceprints and the audio-of-interest, determine if the customer is authenticated (para. [0061]); and 
            if it is determined that the customer is authenticated, transmitting a message that the customer is authenticated (fig. 4; fig. 5; para. [0069]). 
           Per Claim 2, Timem discloses the system of claim 1, wherein the biometric module further includes instructions that when executed by the one or more processors cause the one or more processors to: if it is determined that the customer is not 
           Per Claim 3, Timem discloses the system of claim 1, wherein determining if the customer is authenticated comprises: determining that one or more of the one or more voiceprints associated with the customer matches at least a portion of the audio-of interest with a confidence that satisfies a threshold confidence (para. [0045]); and 
            determining that the customer is authenticated in response to determining that the confidence satisfies the threshold confidence (para. [0055]; para. [0102]). 
           Per Claim 4, Timem discloses the system of claim 1, wherein the interest module further includes instructions that when executed by the one or more processors cause the one or more processors to: detect that audio-of-interest is being spoken by the customer (para. [0097]); and
              extract the audio-of-interest from the received call in response to detecting that the audio-of-interest is being spoken (para. [0057]-[0059]; para. [0097]). 
            Per Claim 5, Timem discloses the system of claim 1, wherein the interest module further includes instructions that when executed by the one or more processors cause the one or more processors to: determine that audio-of-interest is likely to be spoken by the customer based on a workflow associated with the call (para. [0057]-[0059]; para. [0097]); and 
            extract the audio-of-interest from the received call in response to determining that the audio of interest is likely to be spoken by the customer (para. [0057]-[0059]; para. [0097]).  
Claim 6, Timem discloses the system of claim 1, wherein the audio-of-interest comprises one or more words or phrases spoken by the customer during the call (para. [0097]). 
          Per Claim 8, Timem discloses the system of claim 1, wherein the biometrics module further includes instructions that when executed by the one or more processors cause the one or more processors to: receive the audio-of-interest (para. [0097]); 
            retrieve one or more voiceprints associated with each customer of a plurality of customers (para. [0052]; para. [0060]; para. [0102]);
           based on the one or more voiceprints and the audio-of-interest, identify the customer associated with the call from among the plurality of customers (para. [0060]); and 
           transmit a message that the customer is identified (fig. 4; fig. 5; para. [0069]). 
           Per Claim 9, Timem discloses the system of claim 1, wherein the biometrics module further includes instructions that when executed by the one or more processors cause the one or more processors to: receive the audio-of-interest (para. [0097]);
             retrieve one or more voiceprints associated with fraudulent customers of a plurality of customers (para. [0044]; para. [0094]); 
            based on the one or more voiceprints and the audio-of-interest, identify the customer associated with the call as a fraudulent customer (para. [0044]; para. [0094]); and 
           transmit a message that the customer is a fraudulent customer (fig. 10; para. [0044]; para. [0076]-[0077]). 
Claim 11, Timem discloses the system of claim 1, wherein the audio of interest comprises one or more phonemes (para. [0097], spoken words/phrases as including phonemes). 
          Per Claim 12, Timem discloses a method for authenticating and identifying customers comprising: 
             receiving a call, wherein the call is associated with a customer (para. [0028]; para. [0039]; para. [0051]);  
             extracting audio-of-interest from the received call (para. [0051]; a computing device (e.g., computing device 101 or system 200) may receive a voice sample from one or more sources (e.g., similar to how such a voice sample may be received in step 305 of the example method discussed above with respect to FIG. 3), where the voice sample is of a customer of an organization speaking one or more words and/or phrases, para. [0097]);  
             retrieving one or more voiceprints associated with the customer (para. [0044]; such as voiceprints stored in voiceprint library 210 of FIG. 2)…, para. [0052]);
             based on the one or more voiceprints and the audio-of-interest, determining if the customer is authenticated (para. [0044]; para. [0061]); and
             if it is determined that the customer is authenticated, transmitting a message that the customer is authenticated (fig. 4; fig. 5; para. [0069]). 
          Per Claim 13, Timem discloses the method of claim 12, further comprising: if it is determined that the customer is not authenticated, performing a secondary authentication (para. [0029]; para. [0050]; para. [0102]).
Claim 14, Timem discloses the methods of claim 12, wherein determining if the customer is authenticated comprises: determining that one or more of the one or more voiceprints associated with the customer matches at least a portion of the audio-of interest with a confidence that satisfies a threshold confidence (para. [0045]); and 
              determining that the customer is authenticated in response to determining that the confidence satisfies the threshold confidence (para. [0055]; para. [0102]).
          Per Claim 15, Timem discloses the method of claim 14, wherein there are multiple threshold confidences and each threshold confidence is associated with a different allowed action (para.[0061]; para. [0076]). 
          Per Claim 16, Timem discloses the method of claim 12, further comprising: detecting that audio-of-interest is being spoken by the customer (para. [0097]); and 
                extracting the audio-of-interest from the received call in response to detecting that the audio-of-interest is being spoken (para. [0057]-[0059]; para. [0097]). 
          Per Claim 17, Timem discloses the method of claim 12, further comprising: determining that audio-of-interest is likely to be spoken by the customer based on a workflow associated with the call (para. [0057]-[0059]; para. [0097]); and 
               extracting the audio-of-interest from the received call in response to determining that the audio of interest is likely to be spoken by the customer (para. [0057]-[0059]; para. [0097]). 
           Per Claim 19, Timem discloses the method of claim 12, further comprising: receiving the audio-of-interest (para. [0097]);
             retrieving one or more voiceprints associated with each customer of a plurality of customers (para. [0044]; para. [0094]);

             transmitting a message that the customer is identified (fig. 4; fig. 5; para. [0069]). 
           Per Claim 20, Timem discloses a non-transitory computer-readable medium with instructions stored thereon that when executed by a processor cause the processor to: 
            receive a call, wherein the call is associated with a customer (para. [0028]; para. [0039]; para. [0051]);
            extract audio-of-interest from the received call (para. [0051]; a computing device (e.g., computing device 101 or system 200) may receive a voice sample from one or more sources (e.g., similar to how such a voice sample may be received in step 305 of the example method discussed above with respect to FIG. 3), where the voice sample is of a customer of an organization speaking one or more words and/or phrases, para. [0097]);
           retrieve one or more voiceprints associated with the customer (para. [0044]; such as voiceprints stored in voiceprint library 210 of FIG. 2)…, para. [0052]); 
           based on the one or more voiceprints and the audio-of-interest, determine if the customer is authenticated (para. [0044]; para. [0061]); and 
          if it is determined that the customer is authenticated, transmit a message that the customer is authenticated (fig. 4; fig. 5; para. [0069]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.       Claim 10 is are rejected under 35 U.S.C. 103 as being unpatentable over Timem in view of Summerfield US PGPUB 2011/0224986 A1 (“Summerfield”)
          Per Claim 10, Timem discloses the system of claim 1, 
             Timem does not explicitly disclose wherein each voiceprint associated with the customer has a different quality allowing one or more thresholds to be adjusted automatically based on a quality of the voiceprint
             However, this feature is taught by Summerfield ("Threshold" refers to a base setting against which the authentication scores are compared for determining whether to accept or reject that speakers claimed identity…, para. [0012]; para. [0088]-[0089]; para. [0123])
             It would have been obvious to one of ordinary skill before the effective filing of the invention to combine the teachings of Summerfield with the system of Timem, .

3.       Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Timem in view of Drews et al US 10,121,488 B1 (“Drews”)
           Per Claim 7, Timem discloses the system of claim 1, 
              Timem does not explicitly disclose wherein the audio-of-interest comprises a non-consecutive sequence of words or phrases spoken by the customer during the call  
               However this feature is suggested by Drews (col. 9, ln 58-63, speaking user as suggesting customer)
              It would have been obvious to one of ordinary skill before the effective filing of the invention to combine the teachings of Drews with the system of Timem, because such combination would have resulted in preserving privacy concerns as well as providing an alternate manner of collecting audio of interest among available choices (Drews, col. 9, ln 58 – col. 10, ln 42).
          Per Claim 18, Timem discloses the method of claim 12, 
            Timem does not explicitly disclose wherein the audio-of-interest comprises a non-consecutive sequence of words or phrases spoken by the customer during the call.
             However this feature is suggested by Drews (col. 9, ln 58-63, speaking user as suggesting customer)
              It would have been obvious to one of ordinary skill before the effective filing of the invention to combine the teachings of Drews with the system of Timem, because such combination would have resulted in preserving privacy concerns as well as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658